Order entered July 22, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01299-CV

                              IN THE INTEREST OF J.C., ET AL

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-76-08723-V

                                             ORDER
       We GRANT appellant’s motion for extension of time to file brief and ORDER the brief

tendered to the Clerk of the Court July 14, 2015 filed as of the date of this order.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE